     Case 2:19-cv-00750-JAM-AC Document 17 Filed 06/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCANVINSKI HYMES,                                   No. 2:19-cv-0750 JAM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    SACRAMENTO COUNTY, et al.,
15                        Defendants.
16

17           On April 1, 2020, the parties reached a settlement in this case and informed the court that

18   dispositional documents would be filed within 60 days. ECF No. 16. More than 60 days have

19   passed but no dispositional documents have been filed. Counsel for all parties will be directed to

20   submit a stipulation of dismissal or show cause why such stipulation cannot be submitted at this

21   time.

22           Accordingly, IT IS HEREBY ORDERED that, within fourteen (14) days after the filing

23   date of this order, counsel for all parties shall: (1) submit a stipulation of dismissal of this case

24   pursuant to Rule 41(a)(1)(ii), OR (2) show cause why such stipulation cannot be submitted at this

25   time.

26   DATED: June 5, 2020

27

28
